DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/2/2022.
Applicant's election with traverse in the reply filed on 2/2/2022 is acknowledged.  The traversal is on the ground(s) that Group II is linked to Group I.  This is not found persuasive because as stead in the previous office action, the special technical feature linking the inventions, which is a microwave radiation cavity and a microwave generator, does not provide a contribution over the prior art, such as shown in CN 105524662, and no single general inventive concept exists. Also, applicants’ attention is drawn to the fact that the search for method claims requires the identification of processing steps while the search for apparatus claims requires the identification of structural elements, which introduces additional search burden. Therefore, the restriction is appropriate..
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “consisting of magnetrons”. It should be noted that the phrase "consisting of" excludes any element/step/ingredient not specified in the claim. When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements (MPEP 2111.03). Claim does not specify the number of magnetrons which leads to the claim being open to any unspecified number of magnetrons. However, “consisting of” requires the claim being closed to specific elements. Therefore, it is not clear what “a microwave generator” consists of. Appropriate correction/clarification is required.
Claim 1 recites the limitation of “a microwave generator…is provided at a central portion of the microwave radiation cavity and below the loading recess…at a corresponding location”.  It is not clear from the claim language how one element (e.g. “a microwave generator”) could be provided at two different positions (e.g. a central portion … and below…). Furthermore, the claim does not define the orientation or any reference point of the device, it is not clear what “below” is referred. Appropriate correction/clarification is required.
Claim 1 recites the limitation of “an infrared temperature measuring probe group is arranged at two ends of the magnetrons”.  Since the claim recites “magnetrons”, it is not clear what “two ends” is regarded (e.g. two ends of each magnetron or two end of different magnetrons, but claim does not specify the number of the magnetrons). Appropriate correction/clarification is required.
Claim 2 recites limitations of “…turned to the left…, …turned to the right…”. the claim does not define the orientation or any reference point of the device, it is not clear what “the left/right” is referred. Appropriate correction/clarification is required.
Claim 3 recites the limitation of “a gas pressure and oxygen concentration detector”. Claim does not recite any structure/components of “a gas pressure and oxygen concentration detector”. It is not clear what this limitation is regarded. Appropriate correction/clarification is required.
Due to the dependency to the parent claim, claims 2-4 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ugolin (PG-PUB US 2010/0258429) in view of Hu et al (“A study on experimental characteristic of microwave-assisted pyrolysis of microalgae”, Bioresource Technology, 107(2012), 487-493) and Krimsky et al (PG-PUB US 2017/0245740).
   Regarding claim 1, Ugolin disclose a reactor using microwave (ABSTRACT). The apparatus comprises 
(1) a reactor pipe 1 and adjacent to a magnetron 6 for injecting microwave (i.e. a microwave radiation cavity, Figures 1, 8-12, paragraphs [0072] – [0077]);
(2) a worm screw 2/a rotor with blades having recesses for moving substrate within the reactor 1, wherein the substrate absorbs heat from the microwave energy radiated from the magnetron (i.e. a loading recess of……, Figures 1, 8-12, paragraphs [0034], [0037], [0068], [0155] – [0158]);
(3) an annular chamber 76 located between the reactor pipe and the rotor blade, wherein the annular chamber is made of quartz and rotatable by the rotor (i.e. a quartz pipe reaction cavity……, Figures 1, 8-12, paragraphs [0158] & [0203]);
(4) magnetrons 6 provided in a cross arrangement (i.e. a microwave generator……, Figures 1, 8-12, paragraphs [0158]);
(5) a heat exchanger for cooling gases at the outlet of the reactor and an impeller 96 with rotating blades at the outlet of the reactor within a chamber (i.e. a protection gas cooling device and a protection gas circulating fan in a pipeline, Figures 2-6, paragraphs [0084] – [0088], & [0256]).
It should be noted that the limitations of “a protection gas cooling device” or “a protection gas circulating fan” does not recite any structural limitation and they will be interpreted as “a structure/device for cooling or a heat exchanger”, and as “a structure/device having rotatable blade”, respectively.  
Ugolin teaches a heat exchanger for cooling gases at the outlet of the reactor and an impeller 96 with rotating blades at the outlet of the reactor within a chamber (Figures 2-6, paragraphs [0084] – [0088], & [0256]), reading on “a protection gas cooling device” and “a protection gas circulating fan”.
Ugolin does not teach a group of temperature probes or a protection gas charging device. However, Hu et al disclose a reactor using microwave (ABSTRCT). Hu teaches that the apparatus comprises a cavity of microwave oven 7, sample in a quartz tube 5, an inert gas supply source 2 for maintaining anoxic atmosphere (i.e. a protection gas charging device), and a thermocouple 6 for measuring temperature (i.e. temperature probe, Figure 1, page 488). Therefore, it would be obvious for one having ordinary skill in the art to include a thermocouple and an inert gas supply source as suggested by Hu in order to monitor the temperature and maintain anoxic atmosphere within the device of Ugolin.
It has been held that mere duplication of the essential working parts of a device involves only routine of skill in the art. St. Regis Paper Co. v. Bemis, 193 USPQ8. Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Therefore, it would be obvious for one having ordinary skill in the art to utilize multiple thermocouples adjacent to the magnetrons within the device of Ugolin/Hu because such modifications involve only routine of skill in the art.
It should be noted that the limitation of “a protection gas charging device” does not recite any structural limitation and will be interpreted as “a structure/device for supplying material”. Hu teaches an inert gas supply source 2, reading on “a protection gas charging device”.
Ugolin teaches that a valve is provided at the downstream of the reactor in a loop (Figure 7 & 14, paragraph [0141]) while Hu teaches a valve at the upstream of the reactor (Figure 1), but does not teach to utilize three-way valves at the upstream and downstream of the reactor. However, Krimsky et al disclose a device using microwave (paragraph [0038]). Krimsky teaches that the device comprises one-way valves or three-way valves for controlling the supply of fluid (Figures 2-7, paragraphs [0054] & [0063]). The teaching of Krimsky shows that utilizing three-way valves is an equivalent valve configuration in a reactor using microwave. Therefore, it would be obvious for one having ordinary skill in the art to utilize three-way valves at the upstream and downstream of the reactor within the device of Ugolin/Hu.
Regarding claim 2, Ugolin teaches that the annular chamber is within the reactor which comprises metals (Figures 1-12, paragraphs [0037], & [0158]). Ugolin teaches that a valve is provided at the downstream of the reactor in a loop (Figure 7 & 14, paragraph [0141]). Hu teaches that stoppers are provided at the ends of the quartz tube (Figure 1). Krimsky teaches that the device comprises one-way valves or three-way valves for controlling the supply of fluid (Figures 2-7, paragraphs [0054] & [0063]).
It should be noted that the limitation of “a microwave suppressor” does not recite any structural/material limitation and will be interpreted as “a structure/device for preventing microwave leakage”. The reactor to enclose the annular chamber of Ugolin and the stoppers on the quartz tube of Hu can prevent leakage of microwave therefrom, reading on “a microwave suppressor”.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ugolin (PG-PUB US 2010/0258429), Hu et al, and Krimsky et al (PG-PUB US 2017/0245740).as applied to claim 2 above, and further in view of Kantor et al (PG-PUB US 2014/0161680).
Regarding claim 3, Hu teaches to purge nitrogen as an inert gas to maintain anoxic atmosphere (page 488), but Ugolin/Hu/Krimsky does not teach a gas pressure and oxygen concentration sensor. However, Kantor et al disclose a reactor using microwave (ABSTRACT). Kentor teaches that nitrogen is used to purge the chamber to reach pre-determined oxygen level and oxygen sensor along with a pressure switch is provided to monitor oxygen concentration (Figures 1 & 3, paragraphs [0031]-[0032]). Therefore, it would be obvious for one having ordinary skill in the art to include an oxygen sensor along with a pressure switch as suggested by Kanto in order to monitor the oxygen level within the device of Ugolin/Hu/Krimsky.
  It should be noted that the limitation of “a gas pressure and oxygen concentration detector” does not recite any structural/material limitation and will be interpreted as “a structure/device for measuring oxygen concentration along with a pressure device”. Kanto teaches an oxygen sensor along with a pressure switch for monitor oxygen concentration, reading on “a gas pressure and oxygen concentration detector”.
Regarding claim 4, Ugolin taches that the reactor may be sealed (paragraph [0175]). Hu teaches that the microwave oven cavity 7 is sealed and placed in a shell 18 (Figure 1). Kantor teaches that the reactor/chamber may be sealed/isolated by a gate (Figures 1-2, paragraphs [0028]). 
It should be noted that the limitation of “a radiation cavity lock” does not recite any structural limitation and will be interpreted as “a sealing mechanism performing open/close action”. Each of Ugolin, Hu, and Kantor teaches a sealing mechanism that can open and close, reading on “a radiation cavity lock”.
Conclusion
Claims 1-4 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795